         Case 2:16-md-02724-CMR Document 760 Filed 11/19/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                       MDL 2724
PRICING ANTITRUST LITIGATION                                         16-MD-2724

                                                                     HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                 PRETRIAL ORDER NO. 59
                          (REFERRAL OF PROPOSED ESI PROTOCOL)

         The parties have submitted proposals for a Pretrial Order Regarding the Search for and

Production of Discovery Material (the “ESI Protocol”) [MDL Doc. No. 583]. Although the

parties have reached agreement on many elements of the ESI Protocol, certain disagreements

remain. These include highly technical and related legal issues concerning the production of

emails from multiple custodians when all emails are included in an email thread, (i.e., thread

suppression or thread de-duplication), the redaction of non-responsive information, and the

treatment of email threads in privilege logs. Comprehensive resolution of these issues requires

the expertise of a Special Discovery Master – ESI to advise the Court and aid in balancing the

burdens and efficiencies of competing approaches as the Court rules on the legal questions.1

         To facilitate this process, it is hereby ORDERED this 19th day of November 2018, that

the parties are directed to meet and confer to agree upon a mutually acceptable Special Master –

ESI. In the interim, so that the dispute moves toward resolution, the ESI Protocol proposals are



1
 The Court notes that since the disputes were briefed and argued, the protective order has been modified in Pretrial
Order No. 53 to create a category of “Outside Counsel Eyes Only” discovery material that should allay certain
concerns regarding certain commercially sensitive information.
        Case 2:16-md-02724-CMR Document 760 Filed 11/19/18 Page 2 of 2



REFERRED to Special Master David Marion, who may seek assistance from counsel

experienced in electronic discovery as required.

        It is so ORDERED.

                                                       BY THE COURT:
                                                       /s/ Cynthia M. Rufe

                                                       ____________________
                                                       CYNTHIA M. RUFE, J.




                                                   2
